ON PETITION EOR REHEARING.
Per Curiam.
This appeal was taken under the act of 1885, and the court relied upon appellants’ abstract of record *64for the matters of fact stated in the opinion. If counsel for appellees claimed that this abstract was imperfect or unfair, he was at liberty, under the statute, to file an amended abstract, showing such additions and amendments as he deemed necessary to a full understanding of the questions presented for decision. Failing in this, the court is not at liberty to extend its investigation beyond the abstract of record for the purpose of determining the questions presented. Hurd v. McClellan, 13 Colo. 7. The other matters presented upon this petition are covered by the original opinion in the cause, and we see no reason to change the views therein expressed. The rehearing will be denied.

Rehea/ring denied.